Citation Nr: 0709573	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The record indicates that the veteran had qualifying active 
service in the Philippine Commonwealth Army from December 
1941 to January 1943, and from June 1945 to January 1946.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.     


FINDINGS OF FACT

1.	The veteran died of cardiac failure in January 1992.    

2.	The veteran's death certificate did not list any 
contributing causes of death.      
 
3.	At the time of the veteran's death, service connection was 
in effect for malnutrition and malaria, but not for heart 
disease.        

4.	In an August 1991 rating decision, the RO denied the 
veteran's service connection claim for a heart disorder.  

5.	Between April 1942 and January 1943 the veteran was 
confined in a Japanese prisoner of war (POW) camp while 
serving with the Philippine Commonwealth Army during World 
War II.  

6.	The cardiac disorder that caused the veteran's death can 
now be deemed service connected under current VA regulations.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection for 
Cause of the Veteran's Death.

In January 1992, the veteran died of cardiac failure.  The 
appellant claims entitlement to service connection for the 
cause of her spouse's death (i.e., the veteran's death).  For 
the reasons set forth below, the Board agrees with the 
appellant's claim here.    

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006). Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for chronic 
disease (which might include heart disease and stroke), if 
manifested to a compensable degree within one year following 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Further, for a veteran who 
was a POW, atherosclerotic heart disease, hypertensive 
vascular disease, hypertensive heart disease, myocardial 
infarction, congestive heart failure, arrhythmia, and stroke 
(and its complications) shall be found service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c)(1) (2006); see 69 Fed.Reg. 194 (Oct. 7, 2004) (Final 
interim rule that added heart disease and stroke to the list 
of diseases presumed to be related to POW captivity.)

In this matter, the record shows that the veteran's service 
medical records do not mention a heart disorder, that the 
earliest medical evidence of a heart disorder is dated in a 
May 1991 VA examination report (over 55 years following 
service), and the record shows that, several months before 
the veteran's January 1992 death, the RO denied service 
connection for a heart disorder in an unappealed August 1991 
rating decision.  As the RO has noted, the designation of 
"cardiac failure" on the death certificate is not an 
especially insightful specific finding of a proximate or 
underlying cause of death.  Nevertheless, in light of the 
electrocardiographic evidence in 1991 of an earlier 
anteroseptal wall myocardial infarction, the fact that the 
manner of death was not inconsistent with the effects of 
coronary artery disease, and the absence of any other 
explanation for death, there is a reasonable doubt whether 
the veteran's death may be attributed to his period as a 
prisoner of war.  That doubt is resolved in the appellant's 
favor.                            

	


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


